   MCGUIREWOODS LLP
 1 Jamie D. Wells (SBN 290827)

 2 Two Embarcadero Center
   Suite 1300
 3 San Francisco, CA 94111-3821
   Telephone: 415.844.9944
 4 Facsimile: 415.844.9922

 5
     K. Issac deVyver (pro hac vice)
 6   Karla Johnson (pro hac vice)
     Tower Two-Sixty
 7   260 Forbes Avenue
     Suite 1800
 8   Pittsburgh, PA 15222
     Telephone: 412.667.6000
 9
     Facsimile: 412.667.6050
10
   Attorneys for Defendant
11 WELLS FARGO BANK, N.A.

12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15
   EDUARDO PEÑA, individually and on behalf        CASE NO: 3:19-cv-04065-MMC
16 of all others similarly situated,
                                                   [PROPOSED] ORDER GRANTING
17                                                 DEFENDANT WELLS FARGO BANK,
                   Plaintiff,
                                                   N.A.’S ADMINISTRATIVE MOTION TO
18
     vs.                                           CONTINUE INITIAL CASE
19                                                 MANAGEMENT CONFERENCE
     WELLS FARGO BANK, N.A.,
20                                                 Date: N/A
                   Defendant.                      Time: N/A
21                                                 Courtroom: 7
22
                                                   Complaint Filed: July 16, 2019
23
                                                   Amended Complaint filed:
24                                                 September 27, 2019

25                                                 Hon. Judge Maxine M. Chesney
26

27

28                                             1
      [PROPOSED] ORDER GRANTING DEFENDANT’S ADMINISTRATIVE MOTION TO CONTINUE INITIAL
                               CASE MANAGEMENT CONFERENCE
                                           [PROPOSED] ORDER
 1
            Defendant Wells Fargo Bank, N.A. filed an Administrative Motion to Continue the Initial
 2
     Case Management Conference. The Court, having considered the motion and other documents in
 3
     support of and in opposition to the motion, being fully advised in this matter, and good cause
 4
     appearing, finds as follows:
 5
            IT IS HEREBY ORDERED that Defendant’s Administrative Motion to Continue the Case
 6
     Management Conference is GRANTED. The Initial Case Management Conference is reset for
 7
     Friday, December 13, 2019, at 10:30 a.m. in Courtroom No. 7, 19th floor Federal Building. The
 8
     deadlines set forth in D.E. 4 are reset accordingly.
 9

10
            IT IS SO ORDERED.
11

12
            DATED: ___________________
13                                                          Honorable Maxine M. Chesney
14                                                          United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     2
      [PROPOSED] ORDER GRANTING DEFENDANT’S ADMINISTRATIVE MOTION TO CONTINUE INITIAL
                               CASE MANAGEMENT CONFERENCE
